PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Execution Version






AMENDMENT to THE SUPPLY AND OFFTAKE AGREEMENT


THIS AMENDMENT to THE SUPPLY AND OFFTAKE AGREEMENT (this “Amendment”), dated as
of July 20, 2012 is made between J. Aron & Company, a general partnership
organized under the laws of New York (“Aron”) located at 200 West Street, New
York, New York 10282-2198, and Alon USA, LP (the “Company”), a limited
partnership organized under the laws of Texas located at 7616 LBJ Freeway, Suite
300, Dallas, Texas 75251 (each referred to individually as a “Party” or
collectively as the “Parties”).


RECITALS


Aron and the Company are parties to the Amended and Restated Supply and Offtake
Agreement dated as of March 1, 2011 and as from time to time thereafter amended
(the “S&O Agreement”) pursuant to which Aron has agreed to procure crude oil and
other petroleum feedstocks for the Company for use at the Refinery and purchase
all refined products produced by the Refinery (other than certain excluded
products);


Aron and the Company have entered into that certain Supplemental Agreement to
the Supply and Offtake Agreement dated October 31, 2011 (the “Supplemental
Agreement”), which terms and conditions therein supplement and amend the S&O
Agreement; and


Aron and the Company wish to amend certain terms and conditions of the S&O
Agreement and accordingly, agree as follows:


SECTION 1 Definitions; Interpretation


Section 1.1 Defined Terms. All capitalized terms used in this Amendment
(including in the Recitals hereto) and not otherwise defined herein shall have
the meanings assigned to them in the S&O Agreement.


Section 1.2 Interpretation. The rules of construction set forth in Section 1.2
of the S&O Agreement shall be applicable to this Amendment and are incorporated
herein by this reference.


SECTION 2 Amendments


Section 2.1 Amendments as of Effective Date. Upon the effectiveness of this
Amendment, the S&O Agreement shall be amended as follows:


(a) The following definitions are inserted, in the appropriate alphabetical
order, in
Section 1.1. of the S&O Agreement:


“Adjustment Date” means June 1, 2013.


“Adjustment Date Differential” means the differential determined pursuant to the
Differential Determination Procedure.
“ASI Supply and Offtake Agreement” means the Supply and Offtake Agreement dated
as of May 30, 2012 between Alon Supply, Inc. (“ASI”) and Aron, as from time to
time may be further amended, modified, supplemented and/or restated.


“Baseline Volume” means for Crude Oil or each Product Group the respective
minimum volume specified therefor under the “Baseline Volume” column on Schedule
D-2.


“Differential Determination Procedure” means the procedure set forth on
Schedule AA hereto for determining the differential to be applied in Schedules
B-
2 and D-2 as of the Adjustment Date.


(b) The definition of “Fee Letter” in Section 1.1 of the S&O Agreement is
amended
and restated in its entirety as follows:


“Fee Letter” means that certain letter from Aron to the Company, originally
dated March 1, 2011 and as from time to time thereafter amended and/or restated,
which identifies itself as the “Fee Letter” for purposes hereof and pursuant to
which the Parties have set forth the amounts for and other terms relating to
certain fees payable hereunder.


(c) Sections 3.1 and 3.2 of the S&O Agreement are hereby amended and restated in
their entirety to read as follows:


3.1 Term. This Agreement shall become effective on the Effective Date and,
subject to Section 3.2, shall continue for a period starting at 00:00:01 a.m.,
CPT on the Commencement Date and ending at 11:59:59 p.m., CPT on May 31, 2018
(the “Term”; the last day of such Term being herein referred to as the
“Expiration Date”, except as provided in Section 3.2 below).


3.2 Changing the Term. Aron may elect to terminate this Agreement early
effective on May 31, 2015, May 31, 2016 or May 31, 2017 and the Company may
elect to terminate this Agreement early effective on May 31, 2017; provided that
no such election shall be effective unless the Party making such election (i)
gives the other Party at least six (6) months prior notice of any such election
pursuant to Article 26, (ii) concurrently exercises its right (or in the case of
the Company, causes ARKS to exercise its rights) to terminate the ARKS Supply
and Offtake Agreement and (iii) concurrently exercises its right (or in the case
of the Company, causes ASI to exercise its rights) to terminate the ASI Supply
and Offtake Agreement effective as of the same early termination date elected
for this Agreement. If any early termination is properly elected pursuant to the
preceding sentence, the effective date of such termination shall be the “Early
Termination Date.


(d) By inserting the following new Sections 3.4 and 3.5 at the end of Article 3
of the
S&O Agreement:


3.4 Determination of Adjustment Date Differential; Amendment to Schedules.
(a) In accordance with the Differential Determination Procedure and in a
commercially reasonable manner, Aron shall, within 3 Business Days after the
Adjustment Date, determine the Adjustment Date Differential and advise the
Company of such determination in writing (including via email).


(b) The parties agree that, from and after the Adjustment Date, the Adjustment
Date Differential shall be the price differential applied to the pricing indices
as provided on Schedules B-2 and D-2, and the parties will take such further
action as Aron shall reasonably request to amend such schedules or otherwise
confirm the application of the Adjustment Date Differential.


3.5 Applicability of Schedules B and D. For all purposes of this Agreement and
any other Transaction Document, with respect to the period prior to the
Adjustment Date, Schedule B shall mean Schedule B-1 hereto and Schedule D shall
mean Schedule D-1 hereto and with respect to the period from and after the
Adjustment Date, Schedule B shall mean Schedule B-2 hereto and Schedule D shall
mean Schedule D-2 hereto.


(e) Section 10.3 of the S&O Agreement is amended and restated to read in its
entirety as follows:


10.3 Annual and Other Fees. As additional consideration for the arrangements
contemplated hereby, the Company agrees to pay to Aron, as and when due, all
fees provided for in the fee letter; provided that with respect to the Annual
Fee referred to therein, such Annual Fee for each twelve (12) month period
during the Term is to be paid in arrears, in equal quarterly installments, on
June 1, September 1, December 1 and March 1 of each year, and the Termination
Date. The Annual Fee shall be prorated for any periods of less than a full three
months.


(f) Article 18 of the S&O Agreement is amended as follows:


(i) Clause (f) of Section 18.1 thereof is amended and restated in its entirety
to read as follows:


(f) ARKS fails to perform or otherwise defaults in any obligation under either
the Inventory Sales Agreement or the Step-Out Inventory Sales Agreement, an
“Event of Default” with respect to ARKS shall occur under the ARKS Supply and
Offtake Agreement or an “Event of Default” with respect to ASI shall occur under
the ASI Supply and Offtake Agreement; or


(ii) The second-to-last sentence of Section 18.2(b) is amended and restated in
its entirety to read as follows:


The determination of the Settlement Amount shall include (without duplication):
(x) the losses and costs (or gains) incurred or realized (and determined in a
commercially reasonable manner) by the Non-Defaulting Party in terminating,
transferring, redeploying or otherwise modifying any outstanding Procurement
Contracts and (y) the losses and costs (or gains) incurred or realized (and
determined in a commercially reasonable manner) by the Non-Defaulting Party with
respect to Crude Oil and Product inventories maintained for purposes of this
Agreement which shall be determined by the Non-Defaulting Party as follows: (1)
Aron will, subject to Sections 7.2 and 7.3, project Target Month End Crude
Volumes and Target Month End Product Volumes for all months occurring from the
date on which the Non-Defaulting Party terminates this Agreement or commences
exercising its remedies following such Event of Default (the “Remedies Exercise
Date”) to the earlier of the Expiration Date set forth in Section 3.1 or, if
elected by either Party, any other date as of which either Party would have been
entitled to terminate this Agreement under Section 3.2 but only if such Party
notifies the other Party of such election within 3 Business Days after the
Remedies Exercise Date (the earliest of such Expiration Date and any such date
elected by a Party being the “Pro Forma Expiration Date”) and (2) in accordance
with clause (c) below, the Non-Defaulting Party shall value, and determine the
net amount that would have been owing from one party to the other based on, all
purchases and sales of Crude Oil and Products that would have resulted from such
projected Target Month End Crude Volumes and Target Month End Product Volumes
through the Pro Forma Expiration Date (including a final sale of all remaining
inventories), which net amount shall be discounted to present value on a
commercially reasonable basis and constitute the amount due under this clause
(y).


(iii) Section 18.2(c) is amended by deleting the parenthetical phrase at the end
of the second sentence thereof and inserting the following new sentence at the
end thereof:


Without limiting the generality of the foregoing, it is agreed that for purposes
of determining the Settlement Amount: (1) any fixed fee amounts (including those
provided for under Section 10.3) shall be the amount of such fee that would have
accrued through the Pro Forma Expiration Date; (2) for the period following the
Remedies Exercise Date, no Crude Oil per barrel fees as provided for in Sections
6.2 and 6.4 shall be included in the Settlement Amount except with respect to
barrels of Crude Oil actually processed at the Refinery following such date; (3)
to the extent the Fee Letter provides for the calculation of any amount to be
included in the Settlement Amount, the provisions of the Fee Letter shall be
controlling for such purpose; and (4) to the extent the Non-Defaulting Party
deems it commercially reasonable to do so, it may in referencing prices in
futures, forward, swap and options markets for purposes of calculating various
elements of the Settlement Amount endeavor to align the dates as of which such
reference prices are determined.


(iv) Section 18.2(j) is amended by inserting the following new sentence at the
end thereof:
As used in this Section 18.2, unless otherwise expressly provided, each
reference to “this Agreement” shall, and shall be deemed to, be a reference to
“this Agreement and the other Transaction Documents.”


(g) Section 19.2 of the S&O Agreement is amended as follows:


(i) Clause (iv) thereof is amended and restated to read in its entirety as
follows:


(iv) in the case of an early termination, the amount reasonably determined by
Aron as the breakage costs it incurred in connection with the termination,
unwinding or redeploying of all Related Hedges as a result of such early
termination; provided that if the Termination Date occurs as a result of either
party exercising its termination right under Section 3.2, no amount shall be due
under this clause (iv), plus


(ii) Clause (vi) thereof is amended and restated to read in its entirety as
follows:


(vi) any unpaid portion of the annual or other fee owed to Aron pursuant to
Section 10.3; provided that if the Termination Date occurs as a result of either
party exercising its termination right under Section 3.2, the amount of such
fees shall be the amounts accruing to date of such early termination, plus


(h) Schedule B to the S&O Agreement is hereby deleted and replaced in its
entirety by Schedules B-1 and B-2 in the forms attached to this Amendment and
Schedule D to the S&O Agreement is hereby deleted and replaced in its entirety
by Schedules D-1 and D-2 in the forms attached to this Amendment.


(i) Immediately after Schedule Z to the S&O Agreement a new Schedule AA is
hereby inserted in the form of Schedule AA attached to this Amendment.


Section 2.2 Amendments as of Adjustment Date. As of the Adjustment Date, the
following amendments to the S&O Agreement shall become effective:


(a) Section 7.3(b) of the S&O Agreement shall be hereby amended and restated in
its entirety to read as follows:


(b) For each month and each type of Product, Aron shall from time to time (but
subject to any applicable notification deadlines specified on Schedule D hereto)
specify an aggregate quantity and grade that shall be the “Target Month End
Product Volume” for that month, which shall represent that volume (which may be
zero or a positive number) for that Product targeted to be in excess of the
Baseline Volume for that Product (except that the Target Month End Product
Volume for each type of Product as of the Commencement Date and as of the end of
the first month of the Term shall be the respective volumes specified as such on
Schedule I hereto).
(b) Section 7.3(e) of the S&O Agreement shall be hereby amended and restated in
its entirety to read as follows:


(e) After Aron has established a Target Month End Product Volume, it may change
such Target Month End Product Volume if one of the following occurs: (i) the
Actual Month End Product Volume is below the minimum of the Operational Volume
Range for the volume in excess of the Baseline Volume or (ii) the Actual Month
End Product Volume is above the maximum of the Operational Volume Range for the
volume in excess of the Baseline Volume, in which case Aron may change its
Target Month End Product Volume for such month to equal the Actual Month End
Product Volume. Aron must notify the Company of its intent to make this change
within four (4) Business Days after the end of such Delivery Month. The Company
may dispute this change within one (1) Business Day after receiving such
notification from Aron. In all cases described above, the changed Target Month
End Product Volume affects only the subject month and does not impact the
calculation of the Target Month End Product Volume in subsequent months.


(c) Section 9.2(a) of the S&O Agreement shall be hereby amended and restated in
its entirety to read as follows:


(a) As of 11:59:59 p.m., PST, on the last day of each month, the Company shall
apply the Volume Determination Procedures to the Crude Storage Facilities and
the Product Storage Facilities, and based thereon shall determine for such month
(i) the aggregate volume of Crude Oil held in the Crude Storage Tanks and
Included Crude Tanks at that time, plus the Crude Oil Linefill at that time
minus the Baseline Volume for Crude Oil (the “Actual Month End Crude Volume”),
which may be positive, negative or zero and (ii) for each Product, the aggregate
volume of such Product held in the Product Storage Tanks and Included Product
Tanks at that time, plus the Product Linefill for such Product at that time
minus the Baseline Volume for such Product (each, an “Actual Month End Product
Volume”), which may be positive, negative or zero. The Company shall notify Aron
of the Actual Month End Crude Volume and each Actual Month End Product Volume by
no later than 5:00 p.m., PST on the fifth Business Day thereafter, except that
with respect to volume information provided by third parties, the Company shall
endeavor to cause third parties to provide such information to Aron by the
fifteenth (15th) day after the end of such month.


Section 2.3 References Within S&O Agreement. Each reference in the S&O Agreement
to “this Agreement” and the words “hereof,” “hereto,” “herein,” “hereunder,” or
words of like import, shall mean and be a reference to the S&O Agreement as
heretofore amended and as amended by this Amendment.


SECTION 3 Representations and Warranties


To induce the other Party to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power
to execute this Amendment, to deliver this Amendment and to perform its
obligations under the Supply and Offtake Agreement, as amended hereby, and has
taken all necessary action to authorize the foregoing; (ii) the execution,
delivery and performance of this Amendment does not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or Governmental Authority applicable to it or any of
its assets or subject; (iii) all governmental and other consents required to
have been obtained by it with respect to this Amendment have been obtained and
are in full force and effect; (iv) its obligations under the Supply and Offtake
Agreement, as amended hereby, constitute its legal, valid and binding
obligations, enforceable in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application regardless of whether enforcement is sought in
a proceeding in equity or at law) and (v) no Event of Default with respect to it
has occurred and is continuing.


SECTION 4 Miscellaneous


Section 4.1 S&O Agreement Otherwise Not Affected. Except for the amendments
pursuant hereto, the S&O Agreement remains unchanged. As amended pursuant
hereto, the S&O Agreement remains in full force and effect and is hereby
ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Amendment and any other documents and instruments in
connection herewith by either Party shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by it to provide any
other or further amendments, consents or waivers in the future.


Section 4.2 No Reliance. Each Party hereby acknowledges and confirms that it is
executing this Amendment on the basis of its own investigation and for its own
reasons without reliance upon any agreement, representation, understanding or
communication by or on behalf of any other Person.


Section 4.3 Costs and Expenses. Each Party shall be responsible for any costs
and expenses incurred by such Party in connection with the negotiation,
preparation, execution and delivery of this Amendment and any other documents to
be delivered in connection herewith.


Section 4.4 Binding Effect. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the Company, Aron and their respective
successors and assigns.


Section 4.5 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.


Section 4.6 Amendments. This Amendment may not be modified, amended or otherwise
altered except by written instrument executed by the Parties’ duly authorized
representatives.


Section 4.7 Effectiveness; Counterparts. This Amendment shall be binding on the
Parties as of the date on which it has been fully executed by the Parties. This
Amendment may be executed in any number of counterparts and by different Parties
hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.


Section 4.8 Interpretation. This Amendment is the result of negotiations between
and have been reviewed by counsel to each of the Parties, and is the product of
all Parties hereto. Accordingly, this Amendment shall not be construed against
either Party merely because of such Party’s involvement in the preparation
hereof.








[Remainder of Page Intentionally Left Blank]
IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
S&O Agreement as of the date first above written.


J. ARON & COMPANY








By: /s/ Simon Collier
Name: Title:








ALON USA, LP
By: Alon USA GP, LLC Its: General Partner








By: /s/ Shai Even
Name: Shai Even
Title: Senior Vice President and CFO
[schedules to be attached]












































































































































































Schedule [ ]




Schedule B


Pricing Benchmarks






Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price








GASOLINE






1
Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the initial term, May 24, 28, 29,
& 30 of 2013)
 












Reference2
Price
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) (***) /
gallon, and
(ii) (***) / barrel
 
 
 
 
 
 
 




JET




Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination





1 Averaging Mechanism: Refers to the averaging methodology used to calculate the
applicable price for the relevant commodity group and the calendar day(s) or
Trading Day(s) in which the Reference Price is applicable to.
2 Reference Price: Refers to the applicable mathematical formula used to
calculate the price for a particular calendar day or Trading Day as referenced
in the Averaging Mechanism.


US 2355619v.1

Schedule B-1







Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
 
 
 
 
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 














Reference
Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) /
gallon, and
(ii) (***) / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) /
gallon, and
(ii) (***) / barrel
 
 
 
 
 
 
 








CATFEED






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)









Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 






























Reference
Price
The sum of
(i) (***) * Nymex RBOB * (***), (ii) (***) * USGC ULSD
* (***), and
(iii) minus (***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Ultra low
sulfur diesel-Pipeline quotation
*Common pricing does not apply
The sum of
(i) (***) * Nymex RBOB * (***), (ii) (***) * USGC ULSD
* (***), and
(iii) minus (***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Ultra low
sulfur diesel-Pipeline quotation
*Common pricing does not apply
The sum of
(i) (***) * Nymex RBOB * (***), (ii) (***) * USGC ULSD
* (***), and
(iii) minus (***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Ultra low
sulfur diesel-Pipeline quotation
*Common pricing does not apply
The sum of
(i) (***) * Nymex RBOB * (***), (ii) (***) * USGC ULSD
* (***), and
(iii) minus (***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Ultra low
sulfur diesel-Pipeline quotation
*Common pricing does not apply
The sum of
(i) (***) * Nymex RBOB * (***), (ii) (***) * USGC ULSD
* (***), and
(iii) minus (***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Ultra low
sulfur diesel-Pipeline quotation
*Common pricing does not apply
 
 
 
 
 
 
 








CRUDE






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Base Price
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)









Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
Best estimate for the applicable Procurement Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
Base Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus
(***) / barrel
 
 
 
 
 
 
 








SLOP






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
 
 
 
 
 
 
 








SLURRY






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)









Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 










Reference
Price
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Residual fuel ($/barrel)’ for the No. 6 3%
quotation
(ii) minus (***)/BBL
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Residual fuel ($/barrel)’ for the No. 6 3%
quotation
(ii) minus (***)/BBL
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Residual fuel ($/barrel)’ for the No. 6 3%
quotation
(ii) minus (***)/BBL
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Residual fuel ($/barrel)’ for the No. 6 3%
quotation
(ii) minus (***)/BBL
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Residual fuel ($/barrel)’ for the No. 6 3%
quotation
(ii) minus (***)/BBL
 
 
 
 
 
 
 








DIESEL






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 














Reference
Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the
Ultra low sulfur diesel- Pipeline quotation and
(y) (***) / gallons,
and
(ii) (***) gallons /
barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the
Ultra low sulfur diesel- Pipeline quotation and
(y) (***) / gallons,
and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the
Ultra low sulfur diesel- Pipeline quotation and
(y) (***) / gallons,
and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the
Ultra low sulfur diesel- Pipeline quotation and
(y) (***) / gallons,
and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the
Ultra low sulfur diesel- Pipeline quotation and
(y) (***) / gallons,
and
(ii) (***) gallons / barrel
 
 
 
 
 
 
 
ASPHALT
Averaging
Arithmetic average of the
The arithmetic average of
The arithmetic average of
The arithmetic average of
The arithmetic average of









Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
(0-PEN)
Mechanism
Trading Days in the month of
December 2010
the Trading Days in the calendar month, 2 months prior to the day immediately
preceding the relevant Invoice Date
the Trading Days in the calendar month, 2 months prior to the day immediately
preceding the relevant Invoice Date
the Trading Days in the calendar month, 2 months prior to the day immediately
preceding the relevant Invoice Date
the Trading Days in the calendar month, 2 months prior to the day immediately
preceding the Termination Date
 










Reference
Price
The sum of
(i) the product of
(x) (***) and
(y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and (ii)
minus (***) / barrel
The sum of
(i) the product of
(x) (***) and
(y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and (ii)
minus (***) / barrel
The sum of
(i) the product of
(x) (***) and
(y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and (ii)
minus (***) / barrel
The sum of
(i) the product of
(x) (***) and
(y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and (ii)
minus (***) / barrel
The sum of
(i) the product of
(x) (***) and
(y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and (ii)
minus (***) / barrel
 
 
 
 
 
 
 




ASPHALT (OTHER)




Averaging
Mechanism
Arithmetic average of the Trading Days in the month of November 2010
The arithmetic average of the Trading Days in the calendar month, 3 months prior
to the day immediately
preceding the relevant
Invoice Date
The arithmetic average of the Trading Days in the calendar month, 3 months prior
to the day immediately
preceding the relevant
Invoice Date
The arithmetic average of the Trading Days in the calendar month, 3 months prior
to the day immediately
preceding the relevant
Invoice Date
The arithmetic average of the Trading Days in the calendar month, 3 months prior
to the day immediately
preceding the Termination
Date
 




Reference
Price
The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract
The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract
The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract
The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract
The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract
 
 
 
 
 
 
 








PROPANE






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including February 23,
24 & 25 of 2011
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)









Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 












Reference
Price
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading
‘Mont Belvieu Spot Gas
Liquids Prices’ in the section
‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading
‘Mont Belvieu Spot Gas
Liquids Prices’ in the section
‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading
‘Mont Belvieu Spot Gas
Liquids Prices’ in the section
‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading
‘Mont Belvieu Spot Gas
Liquids Prices’ in the section
‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading
‘Mont Belvieu Spot Gas
Liquids Prices’ in the section
‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel
 
 
 
 
 
 
 

Procurement Price: The volume weighted average price of crude oil as detailed in
the Procurement Contracts; if any reference index for the relevant prices has
not settled, its price will be the
prior Trading Day settlement


Base Price: The volume weighted average per barrel price of the Crude Oil sold
to the Company hereunder shall equal the per Barrel purchase price calculated
under all Procurement Contracts under which such Crude Oil was acquired.


Trading Day: Any day for which the relevant price is published.








































Schedule B-7




Table 1: Baseline Volume






Group
 


Step-In Price


Step-Out Price






GASOLINE




1
Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of the month
(May 24, 28, 29,
& 30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 








Reference2
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date
Differential
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and (ii) plus the Adjustment Date Differential
 
 
 
 






JET




Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of the month
(May 24, 28, 29,
& 30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date
Differential
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and (ii) plus the Adjustment Date Differential



1 Averaging Mechanism: Refers to the averaging methodology used to calculate the
applicable price for the relevant commodity group and the calendar day(s) or
Trading Day(s) in which the Reference Price is applicable to.
2 Reference Price: Refers to the applicable mathematical formula used to
calculate the price for a particular calendar day or Trading Day as referenced
in the Averaging Mechanism.


US 2355773v.1

Schedule B-1







Group
 


Step-In Price


Step-Out Price
 
 
 
 






CATFEED




Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of the month
(May 24, 28, 29,
& 30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date
Differential
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and (ii) plus the Adjustment Date Differential
 
 
 
 






CRUDE






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of the month
(May 24, 28, 29,
& 30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date
Differential
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and (ii) plus the Adjustment Date Differential









Group
 


Step-In Price


Step-Out Price
 
 
 
 




SLOP / TRANSMI X






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of the month
(May 24, 28, 29,
& 30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date
Differential
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and (ii) plus the Adjustment Date Differential
 
 
 
 






DIESEL




Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of the month
(May 24, 28, 29,
& 30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date
Differential
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and (ii) plus the Adjustment Date Differential
 
 
 
 




SLURRY


Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date









Group
 


Step-In Price


Step-Out Price
 
 
penultimate Trading Day of the month (May 24, 28, 29,
& 30 of 2013)
 
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date
Differential
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and (ii) plus the Adjustment Date Differential
 
 
 
 






ZERO PEN




Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of the month
(May 24, 28, 29,
& 30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date
Differential
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and (ii) plus the Adjustment Date Differential
 
 
 
 






ASPHALT




Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of the month
(May 24, 28, 29,
& 30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 
Reference
Price
The sum of
(i) the closing settlement price
The sum of
(i) the closing settlement price on









Group
 


Step-In Price


Step-Out Price
 
 
on the New York Mercantile
Exchange for the first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date
Differential
the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and (ii) plus the Adjustment Date Differential
 
 
 
 






PROPANE




Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of the month
(May 24, 28, 29,
& 30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date
Differential
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and (ii) plus the Adjustment Date Differential



Trading Day: Any Business Day for which the relevant price is published.










Table 2: Volume in excess of Baseline Volume






Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price









Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price






GASOLINE




3
Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month (May 24, 28, 29, &
30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days on the relevant
Applicable Step-Out Date
 












Reference4
Price
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline
Blendstock for Oxygen
Blending contract and
(y) minus (***) /
gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline
Blendstock for Oxygen
Blending contract and
(y) minus (***) /
gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline
Blendstock for Oxygen
Blending contract and
(y) minus (***) /
gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline
Blendstock for Oxygen
Blending contract and
(y) minus (***) /
gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline
Blendstock for Oxygen
Blending contract and
(y) minus (***) /
gallon, and
(ii) (***) gallons / barrel
 
 
 
 
 
 
 






JET




Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month (May 24, 28, 29, &
30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days on the relevant
Applicable Step-Out Date



















3 Averaging Mechanism: Refers to the averaging methodology used to calculate the
applicable price for the relevant commodity group and the calendar day(s) or
Trading Day(s) in which the Reference Price is applicable to.
4 Reference Price: Refers to the applicable mathematical formula used to
calculate the price for a particular calendar day or Trading Day as referenced
in the Averaging Mechanism.






Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 














Reference
Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) / gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) / gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) / gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) / gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) / gallon, and
(ii) (***) gallons / barrel
 
 
 
 
 
 
 






CATFEED




Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month (May 24, 28, 29, &
30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days on the relevant
Applicable Step-Out Date
 
















Reference
Price
The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus (***)/ barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.
The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus (***)/ barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.
The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus (***)/ barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.
The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus (***)/ barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.
The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus (***)/ barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.









Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
*Common pricing does not apply
Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
*Common pricing does not apply
Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
*Common pricing does not apply
Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
*Common pricing does not apply
Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
*Common pricing does not apply
 
 
 
 
 
 
 








CRUDE






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month (May 24, 28, 29, &
30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Base Price
Arithmetic average of the
Trading Days on the relevant
Applicable Step-Out Date
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
Best estimate for the applicable Procurement Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude
Futures Contract
Base Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude
Futures Contract minus (***)
/ barrel









Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
 
 
 
 
 






SLOP






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month (May 24, 28, 29, &
30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days on the relevant
Applicable Step-Out Date
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
 
 
 
 
 
 
 






SLURRY




Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month (May 24, 28, 29, &
30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days on the relevant
Applicable Step-Out Date
 










Reference
Price
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Residual fuel ($/barrel)’ for the No. 6 3%
quotation
(ii) minus (***) /BBL
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Residual fuel ($/barrel)’ for the No. 6 3%
quotation
(ii) minus (***) /BBL
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Residual fuel ($/barrel)’ for the No. 6 3%
quotation
(ii) minus (***) /BBL
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Residual fuel ($/barrel)’ for the No. 6 3%
quotation
(ii) minus (***) /BBL
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Residual fuel ($/barrel)’ for the No. 6 3%
quotation
(ii) minus (***) /BBL







--------------------------------------------------------------------------------










Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
 
 
 
 
 






DIESEL




Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month (May 24, 28, 29, &
30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days on the relevant
Applicable Step-Out Date
 














Reference
Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the
Ultra low sulfur diesel- Pipeline quotation and
(y) (***) / gallons,
and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the
Ultra low sulfur diesel- Pipeline quotation and
(y) (***) / gallons,
and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the
Ultra low sulfur diesel- Pipeline quotation and
(y) (***) / gallons,
and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the
Ultra low sulfur diesel- Pipeline quotation and
(y) (***) / gallons,
and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the
Ultra low sulfur diesel- Pipeline quotation and
(y) (***) / gallons,
and
(ii) (***) gallons / barrel
 
 
 
 
 
 
 




ASPHALT (0-PEN)




Averaging
Mechanism
The arithmetic average of the Trading Days in the month of March 2013
The arithmetic average of the Trading Days in the calendar month, 2 months prior
to the day immediately preceding the relevant Invoice Date
The arithmetic average of the Trading Days in the calendar month, 2 months prior
to the day immediately preceding the relevant Invoice Date
The arithmetic average of the Trading Days in the calendar month, 2 months prior
to the day immediately preceding the relevant Invoice Date
The arithmetic average of the Trading Days in the calendar month, 2 months prior
to the month in which the Applicable Step-Out Date occurs
 






Reference
Price
The sum of
(i) the product of
(x) (***) and
(y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
The sum of
(i) the product of
(x) (***) and
(y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
The sum of
(i) the product of
(x) (***) and
(y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
The sum of
(i) the product of
(x) (***) and
(y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
The sum of
(i) the product of
(x) (***) and
(y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and









Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
(ii) minus (***) / barrel
(ii) minus (***) /barrel
(ii) minus (***) / barrel
(ii) minus (***) / barrel
(ii) minus (***) / barrel
 
 
 
 
 
 
 




ASPHALT (OTHER)




Averaging
Mechanism
The arithmetic average of the Trading Days in the month of February 2013
The arithmetic average of the Trading Days in the calendar month, 3 months prior
to the day immediately preceding the relevant Invoice Date
The arithmetic average of the Trading Days in the calendar month, 3 months prior
to the day immediately preceding the relevant Invoice Date
The arithmetic average of the Trading Days in the calendar month, 3 months prior
to the day immediately preceding the relevant Invoice Date
The arithmetic average of the Trading Days in the calendar month, 3 months prior
to the month in which the Applicable Step-Out Date occurs
 




Reference
Price
The closing settlement price on the New York Mercantile Exchange for the first
nearby
Light Crude Futures contract
The closing settlement price on the New York Mercantile Exchange for the first
nearby
Light Crude Futures contract
The closing settlement price on the New York Mercantile Exchange for the first
nearby
Light Crude Futures contract
The closing settlement price on the New York Mercantile Exchange for the first
nearby
Light Crude Futures contract
The closing settlement price on the New York Mercantile Exchange for the first
nearby
Light Crude Futures contract
 
 
 
 
 
 
 






PROPANE




Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month (May 24, 28, 29, &
30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days on the relevant
Applicable Step-Out Date
 












Reference
Price
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading
‘Mont Belvieu Spot Gas
Liquids Prices’ in the section
‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading
‘Mont Belvieu Spot Gas
Liquids Prices’ in the section
‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***)gallons / barrel
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading
‘Mont Belvieu Spot Gas
Liquids Prices’ in the section
‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading
‘Mont Belvieu Spot Gas
Liquids Prices’ in the section
‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading
‘Mont Belvieu Spot Gas
Liquids Prices’ in the section
‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel
 
 
 
 
 
 
 







--------------------------------------------------------------------------------








Procurement Price: The volume weighted average price of crude oil as detailed in
the Procurement Contracts; if any reference index for the relevant prices has
not settled, its price will be the prior Trading Day settlement


Base Price: The volume weighted average per barrel price of the Crude Oil sold
to the Company hereunder shall equal the per Barrel purchase price calculated
under all Procurement Contracts under which such Crude Oil was acquired.


Trading Day: Any day for which the relevant price is published.


Applicable Step-Out Date:In the event of a Termination Date of :
May 31, 2015, the Applicable Step-Out Dates shall be:May 27, 28, 29 of 2015
May 31, 2016, the Applicable Step-Out Dates shall be: May 26, 27, 31 of 2016
May 31, 2017, the Applicable Step-Out Dates shall be: May 26, 30, 31 of 2017
May 31, 2018, the Applicable Step-Out Dates shall be: May 29, 30, 31 of 2018




--------------------------------------------------------------------------------








Schedule D


Operational Volume Range












Product Group








Minimum








Maximum
Aron notification deadline for
Target Month End Crude Volume and Target Month End Product Volume






Maximum allowed change in month end target
 
 
 
 
 
 
 
 
 


CRUDE
 
 
Business day following receipt of
Monthly Crude Forecast
 
 
 
Big Spring Tanks
(***)
(***)
 
 
 
 
Mesa Linefill
(***)
(***)
 
 
 
 
Centurion Linefill
**
(***)
(***)
 
 
 
 
Total
(***)
(***)
 
 
 
 



* May change from time to time based on Mesa Pipeline requirements
** Will be added if Centurion Pipeline is added to agreement






--------------------------------------------------------------------------------




 
 
 
 
 
 
 


GASOLINE


(***)


(***) *
15th of preceeding month
(***) bbls increase or
decrease
 
 
* Feb/Mar max limit
of (***) bbls
 
 
 
 
 
 
 
 
 
 
 
 
 
JET
(***)
(***)
15th of preceeding month
 
 
 
 
 
 
 
 
 
 


DIESEL


(***)


(***)
15th of preceeding month
(***)bbls increase or
decrease
 
 
 
 
 
 
 
 
 


CATFEED


(***)


(***)
Business day following receipt of
Monthly Crude Forecast
(***)bbls increase or
decrease
 
 
 
 
 
 
 
 
 
SLURRY
(***)
(***)
15th of preceeding month
 
 
 





US 2355646v.1
 

Schedule D-1





--------------------------------------------------------------------------------








 
 
 
 
 
 
 


SLOP/TRANSMIX


(***)


(***)
Business day following receipt of
Monthly Crude Forecast
 
 
 
 
 
 
 
 
 
 


ZERO PEN
See Monthly Operating
Ranges Below
See Monthly Operating Ranges
Below
15th of the month, three months prior
 
 
 
 
 
 
 
 
 
 


ASPHALT
See Monthly Operating
Ranges Below
See Monthly Operating Ranges
Below
15th of the month, three months prior
 
 
 
 
 
 
 
 
 
 


PROPANE
See Monthly Operating
Ranges Below
See Monthly Operating Ranges
Below
15th of preceeding month
(***)bbl increase and (***)
bbls decrease
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Monthly Operating
Ranges
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Zero Pen
Zero Pen
Asphalt
Asphalt
Propane
Propane
 
Min
Max
Min
Max
Min
Max
Jan
(***)
(***)
(***)
(***)
(***)
(***)
Feb
(***)
(***)
(***)
(***)
(***)
(***)
Mar
(***)
(***)
(***)
(***)
(***)
(***)
Apr
(***)
(***)
(***)
(***)
(***)
(***)
May
(***)
(***)
(***)
(***)
(***)
(***)
Jun
(***)
(***)
(***)
(***)
(***)
(***)
Jul
(***)
(***)
(***)
(***)
(***)
(***)
Aug
(***)
(***)
(***)
(***)
(***)
(***)
Sep
(***)
(***)
(***)
(***)
(***)
(***)
Oct
(***)
(***)
(***)
(***)
(***)
(***)
Nov
(***)
(***)
(***)
(***)
(***)
(***)
Dec
(***)
(***)
(***)
(***)
(***)
(***)



Schedule D-2




--------------------------------------------------------------------------------




PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
Schedule D: Operational Volume Range


Minimum (bbls) Maximum (bbls)




Product Group


Baseline Volume
Volume in Excess of Baseline


Baseline Volume
Volume in Excess of Baseline
Aron notification deadline for Target Month End Crude Volume and Target Month
End Product Volume
Maximum allowed change in month end target


Crude
 
 
 
 
Business day following receipt of Monthly Crude
Forecast
 
Big Spring Tanks Mesa Linefill Centurion Linefill** Total
(***) (***)
-
-
—


(***) (***)
-
-
(***) (***)
-
-
 
 

* May change from time to time based on Mesa Pipeline requirements
** Will be added if Centurion Pipeline is added to agreement


Gasoline (***) - (***) (***) 15th of preceding month (***) bbls increase or
decrease


Jet (***) - (***) (***)


Diesel (***) - (***) (***)
*Feb / Mar Max Limit of (***) bbls ((***) barrels of


15th of preceding month


15th of preceding month


Business day following receipt of Monthly Crude
Baseline Volume & (***) barrels of Volume in E




(***) bbls increase or decrease
Catfeed
(***)
 
- (***)
(***)
 
Forecast
(***) bbls increase or decrease
Slurry
(***)
 
- (***)
(***)
 
15th of preceding month
 


Slop / Transmix


(***)
 


- (***)


(***)
 
Business day following receipt of Monthly Crude
Forecast
 
Zero Pen
Jan


(***)


(***)


(***)
 


(***)
15th of the month, three months prior
 
Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
(***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***)
(***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***)
(***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***)
 
(***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***)
 
 
Asphalt
Jan


(***)


(***)


(***)
 


(***)
15th of the month, three months prior
 





--------------------------------------------------------------------------------




Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
(***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***)
(***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***)
(***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***)
 
(***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***)
 
 
Propane
Jan


(***)


(***)


(***)
 


(***)
15th of preceding month
(***) bbls increase / (***) bbls decrease
Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
(***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***)
(***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***)
(***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***)
 
(***) (***) (***) (***) (***) (***) (***) (***) (***) (***) (***)
 
 





